[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
This court has jurisdiction to make a child custody determination under the Uniform Child Custody Jurisdiction Act. See Conn. General Statutes, 46b-90, et seq. This conclusion is based on the facts set forth in the following paragraphs.
Jeremias David Torres was born in Bridgeport Connecticut on May 18, 1989. At the time, his parents, Summaria Rivera and Camilo Torres, resided in Bridgeport. In 1990, a support action was brought in Bridgeport against Camilo Torres. Various hearings were held on the support petition from 1990 through 1992. Camilo Torres left Bridgeport two years ago. He did not see his son again until May of 1993.
In May of 1993, the mother, who was having medical problems, agreed with the father that the son could visit the father in Buffalo. The parents agreed that the child would return to Bridgeport on August 31, 1993.
The child has many family members in Bridgeport. The mother's parents, two sisters, and aunt reside in Bridgeport. The child and her mother live across the street from the maternal grandmother. The child frequently visits these family members. The child has also received medical care in Bridgeport since the date of birth.
From the above facts, the court concludes that Connecticut is the home state of the child, that the child and the mother have significant connections with the state, and that there is substantial evidence in this state concerning the child's present and future care, protection, training and personal relationships. It is in the best interest of the child that this court assume jurisdiction.
For the foregoing reasons, the motion to dismiss is denied.
Thim CT Page 9604